Citation Nr: 0940590	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left shoulder and left 
side knife injury, also claimed as residuals of straight 
razor wounds to backside, hand, abdomen, and chest, scars, 
and joint pain, and, if so, whether the claim for service 
connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 through May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Veteran appeared and provided 
testimony at a Travel Board hearing held at the RO in July 
2009.

As discussed below, the Veteran's claim for service 
connection for left shoulder and left side knife injury, also 
claimed as residuals of straight razor wounds to backside, 
hand, abdomen, and chest, scars, and joint pain, is reopened, 
and the reopened claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals 
of left shoulder and left side knife injuries was initially 
denied in an April 1993 rating decision; and a subsequent 
request by the Veteran to reopen his claim for service 
connection for residuals of left shoulder and left side knife 
injuries was denied in an unappealed October 1999 rating 
decision. 

2.  Evidence received since the October 1999 rating decision 
is new and material and establishes initial diagnoses of 
osteoarthritis and strain of the rotator cuff in the 
Veteran's left shoulder, and further, relates to the 
occurrence of in-service knife wounds to the backside, hands, 
abdomen, and chest, and residual scars therefrom.



CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the Veteran's claim for service connection for left shoulder 
and left side knife injury, also claimed as residuals of 
straight razor wounds to backside, hand, abdomen, and chest, 
scars, and joint pain, be reopened.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's claim for service connection for 
residuals of left shoulder and left side knife injuries was 
initially denied, in an April 1993 rating decision, on the 
basis that there was no evidence in the record that the 
Veteran sustained any knife injuries during service.  This 
decision was not appealed by the Veteran.

In December 1998, the Veteran sought to reopen his claim.  In 
an October 1999 rating decision, however, the RO determined 
that the submitted evidence was cumulative and redundant of 
the available evidence at the time of its initial April 1993 
rating decision.  This decision was also not appealed by the 
Veteran.  In the absence of a timely filed Notice of 
Disagreement or substantive appeal, the October 1999 rating 
decision is final.  38 U.S.C.A. § 7105.

In July 2005, the Veteran once again requested VA to reopen 
his service connection claim for in-service knife wounds.  In 
support of this request, the Veteran provided additional 
private treatment records, VA treatment records, lay 
statements, and photographs of various scars from his body 
which were purportedly incurred in an in-service assault.  A 
July 2006 MRI report reflects current diagnoses of mild 
supraspinatus tendonosis, subacromial spurring, 
acromioclavicular arthrosis, and mild glenohumeral joint 
arthrosis of the left shoulder.  An April 2007 VA treatment 
record notes that the Veteran reported that he was involved 
in an altercation and thereby sustained his left shoulder 
injury.  A January 2008 lay statement, which was purportedly 
signed and submitted by a fellow serviceman, expresses that 
he was stationed with the Veteran in Korea when the Veteran 
was injured by another soldier in 1970.

These records had not been submitted to the RO at the time of 
its October 1999 rating decision.  These recently submitted 
records relate to the previously unestablished facts of a 
present left shoulder disorder and the occurrence of in-
service injuries, and raise the reasonable possibility of 
substantiating the Veteran's claim.

For all of the above reasons, the Board has determined that 
new and material evidence has been received and that the 
Veteran's claim for service connection for left shoulder and 
left side knife injury, also claimed as residuals of straight 
razor wounds to backside, hand, abdomen, and chest, scars, 
and joint pain should be reopened.  This claim will next be 
addressed by the Board on a de novo basis, an action that 
will not prejudice the Veteran in light of the ultimate 
outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). Given the favorable action taken, 
as described above, any defect in the notice or assistance 
given to the Veteran would not be prejudicial to him, and no 
further notification or assistance in developing the facts 
pertinent to the limited matter of reopening the claim is 
required at this time.  Indeed, any such action would result 
only in further delay.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for service connection for left 
shoulder and left side knife injury, also claimed as 
residuals of straight razor wounds to backside, hand, 
abdomen, and chest, scars, and joint pain.


REMAND

In a September 2007 statement and at his July 2009 Travel 
Board hearing, the Veteran related that on July 24, 1970, 
while assigned to the 75th Transportation Division in Korea, 
he was assaulted by a serviceman and sustained multiple razor 
wounds.  According to the Veteran, he received immediate 
medical treatment at the Inchon Dispensary.  Although the 
Veteran identified his attacker by name, he admitted at his 
Travel Board hearing that this in-service event was not 
reported to his unit commander.

Although the Veteran's service treatment records do not 
specifically reflect any reports of an in-service assault or 
razor wounds, treatment records from July through August of 
1970 confirm that the Veteran was treated at the Inchon 
Dispensary with stitches and periodic dressing changes.  
Although the records do not indicate the areas of the 
Veteran's body which were treated, an August 1970 entry 
reflects that "all stitches [were] removed except for [the 
Veteran's] hand."

As set forth above, a July 2006 MRI report reflects current 
diagnoses of mild supraspinatus tendonosis, subacromial 
spurring, acromioclavicular arthrosis, and mild glenohumeral 
joint arthrosis of the left shoulder.  At an April 2007 VA 
treatment, the Veteran reported that his present left 
shoulder disability was initially sustained in his reported 
in-service assault.  Photographs submitted by the Veteran in 
July 2009 document multiple scars purportedly located on both 
shoulders and his back.

The Board notes that a VA examination of the Veteran's left 
shoulder and scar have not yet been performed.  Such an 
examination should be performed to assess the nature and 
etiology of the Veteran's current left shoulder disability 
and scars.  In the event that the Veteran's scar are 
determined by a VA examiner to be consistent with and 
etiologically related to razor wounds sustained in the in-
service assault described by the Veteran, the VA examiner 
should also provide an opinion as to the symptoms and 
severity of the Veteran's scars.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for left 
shoulder and left side knife injury, also 
claimed as residuals of straight razor 
wounds to backside, hand, abdomen, and 
chest, scars, and joint pain.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate his claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be given VA Form 
21-4142 release(s), and requested to 
provide name and address information for 
any private or VA medical treatment 
providers who have rendered treatment for 
his left shoulder or scars since May 
2007.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed left shoulder 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left shoulder disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed left 
shoulder disorder is etiologically 
related to the Veteran's period of active 
service, including the in-service knife 
wounds sustained by the Veteran in July 
1970 and/or to the Veteran's assault in 
July 1970.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The Veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the scars on his left and 
right shoulders and back.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the Veteran's 
scars.  The examiner is also requested to 
offer an opinion as to whether the 
Veteran's scars are consistent with the 
razor wounds described by the Veteran, 
and also, whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
scars are etiologically related to the 
Veteran's period of active service, 
including the in-service knife wounds 
sustained by the Veteran in July 1970 
and/or to the Veteran's assault in July 
1970.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
left shoulder and left side knife injury, 
also claimed as residuals of straight 
razor wounds to backside, hand, abdomen, 
and chest, scars, and joint pain should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


